Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janet Pioli on 3/1/22.
The application has been amended as follows: 
In the claims:
	In claim 13, line 1, before “graft material”, “A” has been deleted an the phrase - - An expandable stent - - has been inserted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 13 and 20, Hauser (US 2015/0367028) and Wu et al. (Bioinspired supramolecular fiber drawn from a multiphase self-assembled hydrogel, PNAS 114 (31), 8163-8168, 8/1/17, cited by applicant) are the closest prior art.
Hauser discloses supramolecular peptide hydrogel (paragraphs [0008 – 0013]) containing fibers (paragraph [0054]) for use in scaffolding for a stent (paragraphs [0063]).

Neither reference discloses an expandable stent graft material comprising a first layer comprising fibers of a supramolecular polymer-colloidal hydrogel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
MCM
March 1, 2022